                                     Case 1:20-cv-00485 Document 1-1 Filed 01/28/20 Page 1 of 3 PageID #: 190
.rs.r4 (rìcv           02/rq)                                                                                CIVIL COVBR SHBET
prrrposcol-inrtiatingrlrecivildocketsheet. (slit.: INslltu("iloNSoNNt':^1 t'iKìliolt'llllsl;olìlvl.)

l. (n) PLAINTIFFS                                                                                                                                           DEFENDANTS
 Sâráh Edmond-son, et al. (see attachment for full list)                                                                                                  Keith Raniere, et al. (see attachment for full list)


    (b)        County ol'Residence ol'l- irst Lisled Plaintiff                                   Vancouver, BC, Canada                                      County of lìesrdence ol Iìirst Listed Delendant
                                            (LX{       Lt't      }N It.S.   t'lAlNl Jllt ('ASl;s)                                                                                   (l   I Ì.5. l' l,'ll NII 1' lt (.ASl:S   ON Lf )
                                                                                                                                                            NO'IE: 'IIIÊ:            ^'
                                                                                                                                                                   lN LAND CONI)EIvINATION                        CASES. USE THE LOCATION Olì
                                                                                                                                                                          'fRACl'OI]                LAND IN\/OLVED.

    lC)        Attornevs (l:tnn         Nonn',   Å,hlrcst, utnl I tlt'phone NunhLr)                                                                         Attorneys      ill   Krrnrtt)
 Nêil'Glazer, kohn Swift & Graf, P.C.
 1600 Market Street Philadelphia PA 19103
 215.238.1700

II.     BASIS OF JURISDICTION                                           1)taccan "x" ¡nottc            Botontl                            III.    CITIZENSIIIPOFPRINCIPALPARTIESfi'1"(can"x"¡tloncRo\1ì,rr'ta¡nti.lJ'
                                                                                                                                                       (l;or l)¡\,crsit.y ('a.\c, Onl.r,                                                     en¿ Oilc lìor lõr Dcl¿n.lont)
0 I        U.S. Govemrnent                             d 3            Fecleral Question                                                                                                    PTF        DEF                                                           PTF       DE¡'
               PIâinl       i   ff                                      (1.5. GowrilnenÍ Nol q Pqrty)                                            Citizen ofThis State                      ol         o I      Incorporâtcd ()r Principal Place
                                                                                                                                                                                                                                 -Ihis
                                                                                                                                                                                                                                                                    tr4       o4
                                                                                                                                                                                                                 ofBusiness Ir         State

O   2      U.S. Covernnrçnl                            Õ     4        Diversity                                                                Citizen of Another State                    a2         a 2      Incorporated arzl Principal             Place O 5 O 5
              Defendant                                                 (lnd¡cqte (:itizensh¡p        oJ   l'orties in Itanr      lll)                                                                            ofBusiness In Anolher State

                                                                                                                                               Citizen or Subject ofa                      D3         0 3      Foreign Nation                                       D 6 06
IV. NATURE                           OF SUIT                      on "X" in One Box
                                                       ::        :i     :            i.:   'Íl                                                                                                            IIANKRI IPI:(:Y

O I l0     lnsurance                                        PtrRSONÀI- IN.]TIRY                            PERSONAL INJURY                       D   625 Drug Related Seizure                   O   422 Appeal 28 USC 158                   D     375 False Clai¡ns Act
0   120 Marine                                     D        310 Airplane                          3        365 Personal lnju¡y -                         of Property 2 I USC 88        I        O   423 Withdrarval                         D     376 Qui Tarn (31 USC
O i30 Miller Act                                   D        315 Airplane Product                               Product Liability                 D   ó90 Other                                          28 USC I 57                                   3729(a))
O 140 Negotiable lnstrurne¡t                                      Liability                       O        367 Health Care/                                                                                                                 D     400 Slate Reapporlionrnent
O | 50 Recovery ofOverpayrnent                     O        320 Assault, Libel &                               Pharrnaceutical                                                                                                              ü     4   l0 Antihust
           &   Enforcernent of Judgment                         Slander                                        Personal lnjury                                                                  ú 820 Copyrights                            O     430 Banks and Banking
Õ | 5l Medicare Act                                O        330 Federal Ernployers'                            Product Liability                                                                D 830 Patent                                O     450 Comnlerce
O 152 Recovery ofDefaulted                                        Liability                       D        368 Asbestos Personal                                                                a 840 Trademark                             O     460 Deponation
         Student Loans                             D        340 Marine                                         lnjury Product                                                                                                               Ðl    470 Racketeer Influenced and
         (ExcJudes Veterans)                       O        345 Ma¡ine Product                             Liability                 t,aB()R                                                                                                          Corrupt Organizations
O   I 53 Recovery ofOverpayrnent                                  Liability                            PERSONAL PROPERTY O 710 Fair Labor Standards                                             o   861   HrA (r395fÐ                       ü     480 Consu¡ner Credit
         ofVeteran's Berrefits                     D        350 Motor Vehicle                     O        370 Other Fraud                                Act                                   D   862   Black Lung (923)                  fl    490Cable/SatTV
D   160 Stockholders' Suils                        D        355 Motor Vehicle                     O        371 Truth in Lending                O     720 Labor/Managerrrent                     O   863   DlwC/Dlww (a05(g))                ú     850 SecuritieVCornmoditieV
0   190 Other Contract                                          Product Liability                 õ        380 Other Personal                            Relations                              o   864   SStD rirle XVI                                Exchange
O 195 Contract Producl Liabiliry                   0        360 Other Personal                                 Property Darnage                û     740 Railway Labor Act                      ß   8ó5   RSI (405(g))                      0     890   Other Statutory Actions
D 196 Franchise                                                   lnjury                          í        385 Properly Darnage                ú     751 Farnily and Mcdical                                                                t     891   AgriÇultural Acts
                                                   O        3ó2 Personal lnjury -                              Product Liability                         Leave Act                                                                          D     893   Enviro¡rncntal Matters
                                                                Medical Malpractice                                                            O     790 Other Labol Litigation                                                             D     895   F-reedorn   oflnfonnation
                                                             CIVII, RIGHTS                         ,PprstìNFn pF-.nlTtÍìNs,                    D     791 Ernployee Retirenrent                      ['Í'.flÌ'pÁ I. TÂx st ilT.q                       Acl
O 2 l0 Land Condernnation                          D    440 Other Civil Rights                             Habeas Corpus;                                Incorne Security Act                   O   870 Taxcs (U.S. Plaintiff               O     896 AÌbitralion
O 220 Foreclosure                                  I    441 Voting                                O        463 Alien Detainee                                                                           or Defcndant)                       D     899 Adninistrative Procedr¡re
0   230 Renl Lease & Ejectrnent                    O 442 Ernployrnent                             fl       510 Motions to Vacate                                                                D   871 IRS-iIhirdPaÍy                                Act/Rcview or Appeal ol
O   240 Torrs to Land                              D 443 Ilousing/                                               SenteDce                                                                               26 USC 7609                                   Agency Dccision
        -forr                                                                                                                                                                                                                               I
0   245       I'r'oduct Liability                           Acconrrrrodations                     D        530 General                                                                                                                            950 Constitutionality of
0   290 All Olher Real Propcrty                    O    445 Arner. w/Disabilities                 D        535 Death Penalty                                                                                                                            Slate Statutes
                                                          Enlploynrent                                     Other:                              D     4ó2 Naturalization Applicatioì
                                                   O 446 Aner. rv/Disal¡ilities                   D        540   Mandarnus & Other             O     465 Othcr lnrnigration
                                                          Other                                   O        550   Civil Rights                            Actions
                                                   ll 448 Education                               0        555   Prison Condition
                                                                                                  Õ        5ó0   Civil Detaireç -
                                                                                                                 Conditions of
                                                                                                                 Confinernent

V. ORIG IN (l'lo(c un X"                         ¡n Onc Bot onl.¡,)
X          Original D2                      lìemovedf'rom                         t 3            Rer¡anded            fior¡               34   Reinstated or           û   5 Translèrred lior¡r                l-l 6   Multidistrict
           Proceeding                      State Court                                           Appellate Court                               Reopened                          Another District                      l- it   igation

                                                             C.i!e the-..U,S.    Çivil$t¡tute under wh¡ch you are liling                             (Do not L'¡tc.iilris¿ict¡tiltul sturutcs unllsx (I¡r¿lslî/:
                                                              1B U.S.C. S 1962
VI.        CAUSE OF ACTION                                   Brief descrintioll of causei
                                                              Wire frar"id, Human Trafficking
vU.        REQTTESTED IN                                     t         CueCrc tF l'gts tS A C¡-¿\SS                       ACTTON                     DEIVI¡\ND     S                                        CII[CK YIrS onl-v             il'dernanded in cornplaint
           COMPLAINT:                                                  UNI)EIì RULE 23. F.R.Cv.P                                                                                                            .llllìl' DEN,I¡\NII: X Yes tl                                No

vilr.       RELATED CASE(S)
                                                                  (,\rt¡r¡stntr¡(ù1.\).
            IF ANY                                                                                .¡¡¡6U Gafaufis                                                                                   r)ocKr,l- NrJMBrjrì 1 B-CR-00204
t)l\1't:                                                                                                   SI(;NAI'TJRE OF A                       YOF
0112812020


    RII('lil   P   f   ri                   i\l\4()t iNt-                                                        ¡\l'l'l-\'lN(ì    ltjP                                    .IT;IXìI                                     lr.l;\(ì   .ll   iD(ìl:
                  Case 1:20-cv-00485 Document 1-1 Filed 01/28/20 Page 2 of 3 PageID #: 191
                                CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitratiorr Rule 83.7 provides that wrth certain exceptions. actior'ìs secking rnoney da:nages only in an amount not in excess ol$150,000,

certilìcalion to the corrtrary is fìled.

Case is Eligible fbr Arbitlation

I, NeitGlazer                                                cou¡rsel   lbr          Plaintirrs                 do hereby certily that the above captioned civil action is ineligible l'or
corrpulsory arbitration f'or the I'ollorving reason(s):

          {              monetary damages sought are in excess of             $1   50,000, exclusive of interest and costs,

                         the complaint seeks injunctive relief,

                         the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT. FEDERAL RULES CIVIL PROCEDURE 7.1
                                     ldentiñ/ any parent corporation and any publicly held corporation that owns 10% or more or ¡ts stocks:




                                    RELATED CASE STATEMENT (Section Vlll on the Front of this Form)

to another civil case for purposes of this guideline when, because of the sim¡lar¡ty of facts and legal issues or because the cases arise from lhe same trânsactions or events, a



pend¡ng before the court."

                                                          NY.E DIVIS]ON OF BUSINESS RULE 50.1(dX2)


1.)           ls the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
              County?trYesøNo
2.)           lf you answered "no" above:
              a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
              County? tr Yes ø                                           No

              b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
              District? ø Yes tr                                         No

            c) If this is    a Fair Debt    Collection Practice Act case, specifl the County in which the offending communication was
            received:

lf your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in 4 interpleader allon, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk countyz !            Yes n              No
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                          BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                           øYestrNo
            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                           tr              Yes          (lf yes, please       explain ø                 No




            I certify the                       all inform                            a

            Signature:
                                                                                                                                                                   l-ast l\4odificd I l/27l201   ?
 Case 1:20-cv-00485 Document 1-1 Filed 01/28/20 Page 3 of 3 PageID #: 192




                       ATTACHMBNT TO         CIVI
                                            COVBR SHEET
                    FOR EDMONDSON, ET AL. V. RANIERE, ET AL.




                                  LIST OF PLAINTIFFS
Sarah Edmondson, ToniNatalie, Jane Doe 1, Jane Doe 2,Jane Doe 3, Jane Doe 4,Jane Doe 5,
Jane Doe 6, Jane Doe 7, Jane Doe 8, Jane Doe 9, Jane Doe 10, Jane Doe I l, Jane Doe 12,
Jane Doe 13, Jane Doe 15, Jane Doe 16, Jane Doe lT,Jane Doe 18, Jane Doe 19, Jane Doe 20,
Jane Doe 21,JaneDoe22, Jane Doe 23,JaneDoe24, Jane Doe 25,JaneDoe26,JaneDoe27,
Jane Doe 28, JaneDoe29, Jane Doe 30, Jane Doe 31, Jane Doe32, Jane Doe 33, Jane Doe 34,
Jane Doe 35, Jane Doe 36, Jane Doe 37,Jane Doe 38, Jane Doe 39,Jane Doe 40, Jane Doe 41,
Jane Doe 42, JaneDoe 43, Jane Doe 44, Jane Doe 45, Jane Doe 46, JaneDoe 47, Jane Doe 48,
Jane Doe 49,Iane Doe 50, Jane Doe 51, Jane Doe 52, Jane Doe 53, Jane Doe 54, Jane Doe 55,
Jane Doe 56, Jane Doe 57, Jane Doe 58, Jane Doe 59, Jane Doe 60, Mark Vicente, John Doe 1,
John Doe 2, John Doe 3, John Doe 4, John Doe 5, John Doe 6, John Doe 7, John Doe 8,
John Doe 9, John Doe 10, John Doe 11, John Doe 72, John Doe 13, John Doe 14, John Doe 15,
John Doe I 6, John Doe 1 7, John Doe I 8, John Doe 19 and John Doe 20



                                  LIST OF DEFENDANTS
Keith Raniere, Nancy Salzman, Clare Bronfman, Sara Bronfman, Lauren Salzman,
Allison Mack, Kathy Russell, Karen Unterreiner, Dr. Brandon Porter, Dr. Danielle Roberts,
Daniella Padilla Bergeron, Rosa Laura Junco, Loreta J. Garza Davila, Monica Duran, Nicki
Clyne, NXIVM Corporation, Executive Success Programs, Inc., Ethical Science Fourrdation,
and First Principles, Inc.



                                 ATTORNEYS OF RECORD
 Aitan D. Goelman                               Neil L. Glazer
 ZUCKERMAN SPAEDER                              KOHN, SWIFT & GRAF, P.C.
 I 800 M Street NW, Suite 1000                  1600 Market Street, Suite 2500
 Washington , DC 20036                          Philadelphia, PA I 9l 03
 (202) 718-1800                                 (2ts) 238-1700
